Title: To Thomas Jefferson from W.A. Thompson, 19 January 1822
From: Thompson, W.A.
To: Jefferson, Thomas


Respected Sir,
No 21. Cedar StNew York
19: Jan: 1822.
Your favour of the 10th inst, with Mr Coffee’s letter enclosed came to hand yesterday; I with Pleasure hasten to comply with your request. I made inquiry concerning the prices of the several articles desired, and find them to be at present as follows viz:—Dry puer white-lead$13 per 100 lbLinseed oil, raw per Gall:.75 centsDo—Boiled—do1.25Spirits of Tupentine per Gall:.40Double Tin per Box marked thus x and}$16containing 100 sheets 17 by 12Second quality and smaller size con-}13:50taining 225 sheets 10 by 13 and ½The smaller size, with two crosses thus XX, which denotes the quality of the tin, would be about $2 more per box.—I made the preceding inquiry, of a man who carries on the tin business, in an extensive manner, and has covered a number of houses in this city: He appears to be a correct judge of the kind and quality necessary for that purpose; and says, the size and quality above mentioned, are the ones most commonly used in the covering of houses.—I beg to add, that any service, I can be to Mr Jefferson, in the transacting of any business for him in this City, will be rendered with the greatest pleasure.With the highest sentiments of respect, I remain Mr Jefferson’s very obedient and humble sevtW. A. Thompson